ACCEPTED
                                                                                                                                       12-14-00018-CR
                                                                                                                          TWELFTH COURT OF APPEALS
                                                                                                                                        TYLER, TEXAS
                                                                                                                                   8/4/2015 3:37:07 PM
                                                                                                                                         CATHY LUSK
                                                                                                                                                CLERK

                                           P H I L I P C.                   F L E T C H E R
                                                      A T T O R N E Y AT                      LAW
                                                         8 0 0 N O R T H        M A E -   L A R D
                                                      P A L E S T I N E , T E X A S        7 5 8 0 1
                                                    T E L E P H O N E ( 9 0 3 ) 7 3       1 ^ 4 4 4 0                  FILED IN
                                                     F A C S I M I L E ( 9 0 3 >   7 3    1 - 4 4 7 4           12th COURT OF APPEALS
                                                                                                                     TYLER, TEXAS
                                                           August 4, 2 0 1 5                                     8/4/2015 3:37:07 PM
                                                                                                                     CATHY S. LUSK
                                                                                                                         Clerk

Mrs. Cathy Lusk
Twelfth Court of Appeals
1517 W e s t Front Street, Suite 354
Tyler, T e x a s 75702

Re;       R o b e r t C l a y t o n v. T h e S t a t e o f T e x a s , A p p e a l No.                  12-14-00018-CR

Dear Mrs. Lusk:
           In a c c o r d a n c e w i t h R u l e 4 8 . 4 , 1 certify t h a t o n A u g u s t 4 , 2 0 1 5 , 1 s e n t a c o p y of this
Court's Opinion t o Robert C l a y t o n a t his last k n o w n address. T h a t letter a l s o advised
Robert Clayton of his rightto pursue a Petition for Discretionary R e v i e w according to T e x a s
R u i e o f Appellate P r o c e d u r e 68. T h e letter a n d opinion w e r e mailed using certified mail,
return receipt requested.

          If y o u h a v e a n y q u e s t i o n s , p l e a s e f e e ! f r e e t o c o n t a c t m e .
                                                                     Sincerely,




                                                                     P h i l i p C. F l e t c h e r
PCF:jsh
Enclosure
                                              P H I L I P C.                 F L E T C H E R
                                                         ATTORNEY AT LAW
                                                            8 0 0 N O R T H         M A U - A R D
                                                         P A L E S T I N E , T E X A S     7 5 8 0 1
                                                       T E L E P H O N E ( 9 0 3 ) 7 3 1 - 4 4 4 0
                                                        F A C S I M I L E ( 9 0 3 )    7 3 1 ^ 7 4


                                                             August 4, 2015



CMRRR NO. 7002 2410 0004 1477 6793
Mr. R o b e r t C l a y t o n
T D C J No. 1903873
B r a d s h a w S t a t e Jail
P. O. B o x 9 0 0 0
Henderson, Texas 75653
Re:                               R o b e r t C l a y t o n v. T h e S t a t e o f T e x a s
Appeal Number:                      12-14-00018-CR
Trial Number:                      31223
Dear. Mr. Clayton:

             I r e c e i v e d t h e o p i n i o n f r o m t h e T w e l f t h C o u r t o f A p p e a l s . E n c l o s e d is a c o p y o f t h a t
o p i n i o n f r o m t h a t court. T h e C o u r t o f A p p e a l s ruled a g a i n s t y o u in t h a t t h e y f o u n d t h a t t h e
c o u r t d i d n o t e x e r t u n d u e i n f l u e n c e o n t h e h o l d o u t j u r o r i n m a k i n g t h e s t a t e m e n t it d i d .
             T h e n e x t level t o y o u r a p p e a l w o u l d b e t o t h e C o u r t o f C r i m i n a l A p p e a l s in A u s t i n ,
T e x a s . T h e C o u r t o f Criminal A p p e a l s is n o t required t o h e a r appeals, unlike t h e T w e l f t h
C o u r t o f A p p e a l s . T h e C o u r t o f C r i m i n a l A p p e a l s h a s d i s c r e t i o n a r y r e v i e w a u t h o r i t y in
criminal cases. S h o u l d y o u decide t o proceed t o t h e n e x t level of appeal in y o u r case,
therefore, y o u w o u l d n e e d t o file a Petition for Discretionary R e v i e w ( P D R ) within thirty
days of the date of the opinion of the Twelfth Court of Appeals pursuant to T e x a s Rule of
Appellate P r o c e d u r e 68. T h e date of t h e opinion w a s July 15, 2 0 1 5 , s o a P D R w o u l d be
d u e t o b e filed with t h e T w e l f t h Court of A p p e a l s n o later t h a n thirty (30) d a y s f r o m this
date. T h e Twelfth Court of Appeals would fonward any P D R to the Court of Criminal
A p p e a l s . T h e a d d r e s s t o t h e T w e l f t h C o u r t o f A p p e a l s is 1 5 1 7 W e s t F r o n t S t r e e t , S u i t e
3 5 4 , T y l e r , T e x a s 7 5 7 0 2 . 1 d o n o t f e e l t h a t g r o u n d s exist justifying t h e filing o f a P D R in
your case, because of the reasons w e have discussed, and while I disagree with the
C o u r t ' s ruling, t h e y c o n s i d e r e d t h e e v i d e n c e in a t h o r o u g h m a n n e r in r e a c h i n g their
d e c i s i o n . S h o u l d y o u f e e l o t h e n w i s e , it w o u l d b e u p t o y o u t o d r a f t a n d f i l e t h e P D R i n a
timely manner.

           If y o u h a v e a n y q u e s t i o n s , p l e a s e d o n o t h e s i t a t e t o c o n t a c t m y o f f i c e .
                                                                       Sincerely,




                                                                       Philip C. F l e t c h e r
PCF.jsh
Enclosure